 Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 1 of 7 PageID #:2281

                                          EXHIBIT A

Def.                     Amazon.com Account Name                           Frozen
No.                        Defendant Seller/Alias                          Balance
 1     LRahigh                                                           $8,747.11
 2     OUBEY                                                             $4,042.90
 3     HeKuaFanJianZhuCaiLiaoYouXianGongSi                               $1,682.02
 4     Li Tian Zhao                                                      $697.51
 5     Li Wei 514562                                                     $1,584.73
 6     Li Zhan Guo                                                       $0.00
 7     Li Zhi Zhong                                                      $404.95
 8     liangdafa                                                         $211.16
 9     lianghaogoog                                                      $0.00
 10    liangwenzhen                                                      $843.47
 11    LIAOSHAO                                                          $1,548.60
 12    Liaoxi Terracotta Art Inheritance Industry in Liaoning Province   $244.02
 13    Liberated 4 Ever                                                  $0.00
 14    lichengjutoukuajing                                               $2,156.46
 15    lichengqushaocongcongfuzhuangdian                                 $113.44
 16    lidbgpan                                                          $65.61
 17    lidianjiaUS                                                       $2,431.16
 18    LIFANM                                                            $736.73
 19    Lihan E-Commerce                                                  $3,268.06
 20    LIHUIXIAN                                                         $505.57
 21    LIKElinywen                                                       $0.00
 22    LILILOVE-SHOP                                                     $4,246.27
 23    LILIPH                                                            $0.00
 24    Lillian Peter                                                     $3,724.39
 25    lin bo                                                            $0.00
 26    linaen                                                            $235.75
 27    Linda's Graphics                                                  $3,759.58
 28    Linetyoaes-Store                                                  $453.65
 29    LINGMAOSEEE                                                       $0.00
 30    LINGSY                                                            $203.80
 31    Linqiang                                                          $267.30
 32    LINXIAMINopen                                                     $0.00
 33    linyishilanss                                                     $1,873.65
 34    LINYWENgood                                                       $0.00
 35    Lionpapa                                                          $292.01
 36    litianLuo                                                         $5,922.79
 37    Liu Jia Ling                                                      $808.85
 38    Liu Ting Chao1                                                    $0.00
 39    liudainc                                                          $0.00
 40    liudongjie19911                                                   $162.87
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 2 of 7 PageID #:2282




41   liuKen                                               $1,247.26
42   LIULIQIU                                             $2,052.24
43   LIUXINF                                              $47.60
44   liuxinxiang1989                                      $1,632.79
45   liuyanlin                                            $3,405.71
46   lixiangyu                                            $4,310.74
47   liyafei                                              $270.72
48   liyaowei                                             $1,420.86
49   Liyo-Trade                                           $439.73
50   LIYUYIN                                              $856.70
51   LIZHEL                                               $1,374.28
52   ljhmarry                                             $2,861.27
53   LKAIZHA                                              $753.92
54   LMFLY                                                $1.81
55   Locacus                                              $923.10
56   lodekjfhhye                                          $14.65
57   Lohebhuic                                            $523.62
58   Lois C Amador                                        $376.32
59   Longbuyer                                            $1,301.96
60   longli 21                                            $0.00
61   longshaquyiniuxingbaihuoshangdian                    $431.50
62   long-withering                                       $343.76
63   LONKSWX                                              $937.37
64   LOOE NBE                                             $0.00
65   Lorvies                                              $8,596.50
66   LOSUMIGE DESIGN                                      $2,191.97
67   LOUIS MARSDEN                                        $47.58
68   Louise Anderson                                      $5,993.58
69   Love you once                                        $510.41
70   lovehomes                                            $840.32
71   LOVEZIE                                              $4,405.30
72   LR BEFAY                                             $1,921.51
73   LSXJAHD                                              $133.41
74   LSYSXZDZSWYX                                         $910.62
75   ltgyth                                               $0.00
76   LTRENDY-US                                           $2,960.15
77   Lucky1                                               $528.77
78   Luckyangels                                          $107.40
79   Lucy Delia                                           $0.00
80   lufeilong                                            $569.42
81   luhangguanggao                                       $4,702.26
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 3 of 7 PageID #:2283




82    LuLu Life House                                     $706.84
83    Luncus                                              $577.27
84    Luo Ru Le                                           $527.31
85    Luokefeili(Xiamen)Trading co.,ltd                   $0.00
86    luoxiaoming                                         $8,095.88
87    Lutherhous                                          $1,465.68
88    luvolux                                             $4.87
89    LuWeiHaiShen                                        $1,977.43
90    LUXA BAYKO                                          $2,328.58
91    luyuhui                                             $194.29
92    lv chen xiang                                       $569.43
93    LWEIBI                                              $1,092.54
94    lx-black- watermelon store                          $2,049.79
95    LXIAOL                                              $138.77
96    Lxyh                                                $0.00
97    LYBZS                                               $2,943.37
98    Lyheller                                            $6,974.05
99    LZHOFA                                              $3,616.39
100   Macheep                                             $562.91
101   MADDISON CLARKE                                     $2,430.05
102   Mademai                                             $5,209.85
103   Magic in the Water                                  $1,450.77
104   Magic Venus                                         $4,617.75
105   Magnve                                              $1,148.87
106   MAGO.                                               $997.18
107   Mailema Store                                       $154.91
108   Make progress every day                             $765.85
109   MAMEIL                                              $0.00
110   Manduo E                                            $0.00
111   maohengshangmao                                     $4,359.23
112   MaoLong                                             $359.74
113   maopao                                              $1,982.84
114   Marble-Art                                          $847.79
115   Marfvin                                             $184.11
116   Maria Gaskill                                       $293.02
117   Marissa Thomas                                      $6,531.64
118   MarissaGPinkham                                     $245.38
119   mark mark                                           $2,033.79
120   Marteylink                                          $785.25
121   MARTHLORES                                          $445.77
122   Mary R Grant                                        $273.76
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 4 of 7 PageID #:2284




123   MASON ARCHER                                        $4,765.90
124   MASUIH                                              $125.40
125   Matrix King                                         $3,741.94
126   MatsuriStore                                        $2,219.89
127   MAutumn                                             $0.00
128   Max&Mori                                            $22,611.18
129   Maxine J Berkey                                     $0.00
130   MaXuewen                                            $30.07
131   MDPOEG                                              $5,901.16
132   Meadomns                                            $10,539.09
133   Mecai                                               $3,615.25
134   medieval                                            $24.88
135   MeiDuW LOVLY                                        $98.66
136   Meiliwanju                                          $1,098.36
137   meixinyuan                                          $2,216.71
138   MeiZhouShiMeiXianQuZhaiXiangMeiShiDian              $643.54
139   MELISSA NORTON                                      $467.29
140   MENG LING                                           $358.06
141   MengYinCheZhiAnQiCheMaoYiYouXianGongSi              $0.00
142   Miao Yi                                             $315.87
143   MiaoMeiMaoYi                                        $500.53
144   Miaoshuyu                                           $146.91
145   MichaelJAmbrosino                                   $2,762.45
146   midouwangluokeji                                    $0.00
147   mififthday                                          $7,502.41
148   MIFSOIAVV                                           $3,216.00
149   MIGAGA                                              $774.39
150   MiiyarHome                                          $472.04
151   MiMosa Elves                                        $1,629.83
152   Minalo                                              $1,163.63
153   ming cheng tian jin                                 $11.66
154   mingzhushanmao                                      $231.20
155   MinQuan                                             $542.12
156   MirandaHopeGift                                     $13,695.32
157   miyinle                                             $1,166.51
158   MKOK                                                $0.00
159   MOASTORY                                            $1,920.34
160   MOBEITI                                             $2,725.98
161   moertaikeis                                         $7,212.52
162   Moira Carey                                         $13,674.39
163   Mokale                                              $792.66
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 5 of 7 PageID #:2285




164   Molina-Co                                           $579.13
165   Molly Flower                                        $1,969.29
166   MoMoka-Stylelife                                    $4,293.01
167   Monica-Studio                                       $1,271.38
168   Monroda                                             $2,927.25
169   MOOZUU                                              $299.16
170   Mosadrafeng                                         $0.00
171   MOTINE                                              $2,017.87
172   Mozenou                                             $3,608.79
173   MRss                                                $197.55
174   MulanBrave                                          $1,662.05
175   MUSEDAY                                             $1,110.95
176   mxsksdslds                                          $1,188.08
177   MyHeartWillGoOn                                     $0.00
178   myloves                                             $479.83
179   NAINpro                                             $3,524.64
180   Nami Lovely                                         $11,236.60
181   nanjingshunweirendianzishangwuyouxiangongsi         $66.66
182   nanjingteqingshangmaoyouxiangongsi                  $1,249.26
183   Nanningjihongkunshangmaoyouxiangongsi               $764.74
184   NANSEE                                              $68.95
185   Narustore                                           $1,920.63
186   nbfdk                                               $0.00
187   nbvhufidkj                                          $2,585.85
188   neixiangxianfuniumuyeyouxiangongsi                  $2,349.26
189   Never night sky                                     $342.70
190   NewThangKa                                          $0.00
191   NF-REAL                                             $536.07
192   NGBVS                                               $14,533.28
193   ngShuiShiFuCh                                       $1,109.45
194   NGUYEN TUAN DUONG                                   $3,591.62
195   nguyenxuanvuongsell                                 $75.79
196   NI QIN                                              $383.55
197   NIANAI2                                             $1,656.85
198   Niaou                                               $638.79
199   NicholasHlt                                         $1,277.79
200   Nie Jianjian                                        $2,507.79
201   Nigel Bridges                                       $0.00
202   Nina C Schaller                                     $11,522.73
203   Nina Raglan                                         $523.31
204   Nine Plus One Ltd                                   $14,416.45
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 6 of 7 PageID #:2286




205   NINEHASa                                            $7,264.69
206   NineThing                                           $581.61
207   ningmengjia                                         $115.45
208   NIUOGO Direct                                       $183.57
209   nn shop                                             $65.70
210   Noah-Studio                                         $280.96
211   NONOHANA                                            $0.00
212   NonyisonDirect                                      $1,671.35
213   Novelshop                                           $1,917.55
214   nsdjha                                              $1,396.06
215   NSMMMAG                                             $1,816.59
216   NUXIANY                                             $3,953.04
217   oceanCube                                           $4,031.28
218   OELLWE                                              $1,777.81
219   oemzlkg                                             $3,683.95
220   offtggh                                             $0.00
221   OiArt                                               $8,340.19
222   oivio                                               $1,086.93
223   Olivefox Store                                      $8,867.89
224   Oliver Mark                                         $436.92
225   Omega Fill                                          $1,348.12
226   one cool boy                                        $1,431.90
227   ONLYEEM                                             $342.67
228   OO SANA NUNDCV                                      $348.36
229   OPDEK6                                              $2,574.81
230   Opposo Flagship                                     $0.00
231   Opwer                                               $195.60
232   oubrighti                                           $1,640.00
233   Our Wings                                           $8,201.35
234   OUSOKE                                              $763.07
235   Outdoor Auto Frames                                 $2,079.57
236   Ownhome                                             $242.17
237   OYAZURE BABY                                        $0.00
238   P.T Store                                           $91.33
239   Paddy Benedict                                      $0.00
240   Page Francis                                        $0.00
241   paitue store                                        $934.99
242   panghaixia                                          $562.64
243   PAQISEN                                             $47.01
244   PARELTEECO                                          $47.46
245   PassionWear                                         $1,131.98
Case: 1:20-cv-07245 Document #: 51 Filed: 02/12/21 Page 7 of 7 PageID #:2287




246   pengyiwujin                                         $429.54
247   Petpany                                             $3,274.19
248   PHAM THI THANH NHAN STORE                           $1,792.17
249   Philip C. Williams                                  $2,951.81
250   SZSDIBO(5-9days delivery)                           $1,532.66
